Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 9-16 are allowable. The restriction requirement between Group I (claims 1-16), Group II (claims 17-26) and Group III (claims 27-30) , as set forth in the Office action mailed on 05/01/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 17-21 and 23-30, directed to non-elected claims no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASON FOR ALLOWNACE
The following is an examiner’s statement of reasons for allowance: allowable of claims 1-7, 9-21 and 23-30 is indicated because the prior art of record does not show or suggest the energy source is coupled to the injection port in the heating chamber via a waveguide; and wherein measuring the energy return from the heating chamber comprises: outcoupling energy from the waveguide via a first perforation and a second perforation in the waveguide; measuring a first voltage across a first detector diode located proximate the first perforation; and measuring a second voltage across a second detector diode located proximate the second perforation as recited in claims 1-7 and 9-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 3, 2021